UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4783



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANTONIO REYNOSO,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:03-cr-70006-SGW)


Submitted:   April 26, 2007                 Decided:   April 30, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay K. Wilk, Woodstock, Virginia, for Appellant. William Frederick
Gould, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio Reynoso pled guilty to conspiracy to possess with

intent to distribute fifty grams or more of cocaine base (crack)

and five kilograms of cocaine,1 21 U.S.C. § 846 (2000), and was

sentenced to a term of 262 months imprisonment. Reynoso’s attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), raising two issues but stating that, in his view, there are

no meritorious issues for appeal.          Reynoso has filed a pro se

supplemental brief raising additional issues.             We affirm.

            At sentencing, the district court adopted the presentence

report without objection.         Both the government and Reynoso’s

attorney asked the court to impose sentence at the low end of the

advisory guideline range of 262-327 months, and the court complied.

In   the   Anders   brief,   counsel   suggests    that   the   sentence   was

unreasonable and that the court should have departed below the

guideline range pursuant to U.S. Sentencing Guidelines Manual

§ 5H1.6, p.s. (2005), due to Reynoso’s extensive family ties and

responsibilities.     We discern no error.        Reynoso did not request a

departure, and a sentence within a properly calculated advisory

guideline range is presumptively reasonable.               United States v.

Johnson, 445 F.3d 339, 341 (4th Cir. 2006).




      1
      The judgment order inaccurately states that Reynoso pled
guilty to conspiracy to distribute and possess with intent to
distribute 500 grams or more of cocaine base.

                                   - 2 -
               In his pro se brief, Reynoso claims that the Fifth and

Sixth Amendments were violated when the district court found that

he was responsible for a quantity of crack in excess of the amount

charged in the indictment.            Because Reynoso was sentenced under an

advisory       guideline     scheme,      no    constitutional       error    occurred.

United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                            He

also       argues   that    the   court     plainly     erred   in    awarding   him    a

four-level leadership role adjustment, USSG § 3B1.1(a); however,

the    presentence      report     contained         uncontested     information     that

supported       the   adjustment.         Finally,       Reynoso     claims   that    his

sentence was unreasonable because a co-defendant’s sentence of 360

months       was    later   reduced    on      the   government’s      motion.       “[A]

defendant can only rebut the presumption of reasonableness by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a)[2] factors.” United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir. 2006) (internal quotation marks and

citation omitted), petition for cert. filed, __ U.S.L.W. __ (U.S.

July 21, 2006) (No. 06-5439).               Reynoso has not met that burden.

               Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.                  Accordingly, we affirm

the conviction and sentence.                   This court requires that counsel

inform his client in writing of his right to petition the Supreme

Court of the United States for further review.                         If the client


       2
        18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).

                                          - 3 -
requests that such a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -